Exhibit 10.1


CONTRIBUTION AGREEMENT


This CONTRIBUTION AGREEMENT (the “Agreement”) is dated as of November 17, 2008
by and among RIDGEWOOD OLINDA, LLC, a Delaware limited liability company
(“Olinda”), RIDGEWOOD ELECTRIC POWER TRUST III, a Delaware business trust
(“Trust III”), RIDGEWOOD ELECTRIC POWER TRUST IV, a Delaware business trust
(“Trust IV”), RIDGEWOOD POWER B FUND/PROVIDENCE EXPANSION, a Delaware business
trust (“B Fund” and together with Olinda, Trust III and Trust IV, the
“Contributing Parties”), RIDGEWOOD PROVIDENCE POWER CORPORATION, a Delaware
corporation (“RPPC”), RHODE ISLAND GAS MANAGEMENT LLC, a Delaware limited
liability company (“RIGM”), RIDGEWOOD MANAGEMENT CORPORATION, a Delaware
corporation (“RMC”), RHODE ISLAND LFG GENCO, LLC, a Delaware limited liability
company (“RILG”), and RIDGEWOOD RENEWABLE POWER LLC, a Delaware limited
liability company, as managing shareholder of Trust III, Trust IV and B Fund
(the “Managing Shareholder”).  Olinda, Trust III, Trust IV, B Fund, RPPC, RIGM,
RMC, RILG and the Managing Shareholder may be referred to herein collectively as
the “Parties” and individually as a “Party.”


WHEREAS, Trust III owns 35.33% of the limited partnership interest, Trust IV
owns 63.67% of the limited partnership interest and RPPC owns 1% of the general
partnership interest (collectively, the “RPPP Interests”) in Ridgewood
Providence Power Partners, L.P., a Delaware limited partnership (“RPPP”), which
owns an electric generating facility at the Central Landfill in Johnston, Rhode
Island (the “Landfill”);


WHEREAS, Trust III owns 35.7% of the stock and Trust IV owns 64.3% of the stock
in RPPC (the “RPPC Interests”);


WHEREAS, Olinda owns 15% of the membership interest and B Fund owns 85% of the
membership interest (collectively, the “RRIG Interests”) in Ridgewood Rhode
Island Generation LLC, a Delaware limited liability company (“RRIG”), which owns
an electric generating facility at the Landfill;


WHEREAS, Trust III owns 35.7% of the membership interest and Trust IV owns 64.3%
of the membership interest in RIGM (the “RIGM Interests” and collectively with
the RPPP Interests, RPPC Interests and RRIG Interests, the “Interests”), and
RIGM owns 100% of the membership interests in Ridgewood Gas Services LLC (“RGS”)
which collects, meters and delivers all landfill gas collected in the gas
collection systems at the Landfill; and


WHEREAS, in order to facilitate the potential development of new and additional
uses of the landfill gas at the Landfill (including the potential development of
new electric generating facilities at the Landfill), the Parties wish to
consolidate the ownership of the Interests in RILG; and
 

--------------------------------------------------------------------------------




WHEREAS, in order to effect that consolidation of the Interests in RILG, Olinda,
Trust III, Trust IV and B Fund, each wish to contribute their Interests to RILG
in exchange for an allocable membership interest in RILG;


NOW, THEREFORE, in consideration of the mutual agreements herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereto agree as follows:


1.           Contribution of Interests.


(a)           Trust III and Trust IV, pursuant to the Transfer and Assignment of
Interests attached hereto as Exhibit B and the Stock Powers attached hereto as
Exhibit C, shall transfer, convey and assign to RILG each of Trust III's and
Trust IV’s right, title and interest, however evidenced or possessed, in and to
their respective RPPP Interests, RPPC Interests and RIGM Interests, including
without limitation all of their rights in, to and under the Amended and Restated
Agreement of Limited Partnership of Ridgewood Providence Power Partners, L.P.,
dated as of April 1, 1996 (the “Limited Partnership Agreement”) and the Limited
Liability Company Agreement of Rhode Island Gas Management LLC dated as of March
4, 2002 (the “RIGM LLC Agreement”), in exchange for the membership and economic
interests in RILG  in Exhibit A.


(b)           Olinda and B Fund, pursuant to the Transfer and Assignment of
Interests attached hereto as Exhibit D, shall transfer, convey and assign to
RILG each of Olinda's and B Fund’s right, title and interest, however evidenced
or possessed, in and to their respective RRIG Interests, including without
limitation all of their rights in, to and under the Amended and Restated Limited
Liability Company Agreement of Ridgewood Rhode Island Generation LLC dated as of
January 1, 2005 (the “RRIG LLC Agreement”), in exchange for the membership and
economic interests in RILG in Exhibit A.
 
2.           Assumption.
 
(a)           RILG, pursuant to the Transfer and Assignment of Interests
attached hereto as Exhibit B, shall acknowledge and accept the contribution of
the RPPP Interests and RIGM Interests and shall assume all Trust III’s and Trust
IV’s obligations and liabilities arising from or related to the RPPP Interests
and RIGM Interests arising or accruing from and after the date hereof, including
without limitation those obligations and liabilities arising under the Limited
Partnership Agreement and the RIGM LLC Agreement, and will become the sole
limited partner of RPPP and the sole member of RIGM.
 
(b)           RILG, pursuant to the Stock Powers attached hereto as Exhibit C,
shall acknowledge and accept the contribution of the RPPC Interests and shall
assume all Trust III’s and Trust IV’s obligations and liabilities arising from
or related to the RPPC Interests arising or accruing from and after the
Effective Date, and will become the sole shareholder of RPPC.
 
(c)           RILG, pursuant to the Transfer and Assignment of Interests
attached hereto as Exhibit C, shall acknowledge and accept the contribution of
the RRIG Interests, and shall assume all Olinda’s and B Fund’s obligations and
liabilities arising from or related to the RRIG Interests arising or accruing
from and after the date hereof, including without limitation those obligations
and liabilities arising under the RRIG LLC Agreement, and will become the sole
member of RRIG.
 
-2-

--------------------------------------------------------------------------------


 
3.           Amendments.
 
(a)           RILG agrees that Exhibit A in each of the RRIG LLC Agreement and
the Limited Partnership Agreement shall be amended as of the date hereof to
reflect the transfer of the RRIG Interests and the RPPP Interests from Olinda,
Trust III, Trust IV and B Fund to RILG.
 
(b)            RILG agrees that Exhibit A of the Limited Liability Company
Agreement of Ridgewood Gas Services LLC dated as of June 18, 2001 shall be
amended, effective as of the merger of RIGM with and into RILG, as described in
Section 5 herein, to reflect the merger of RIGM with and into RILG and the
transfer of RIGM’s membership interests in RGS to RILG.
 
4.          Waiver.
 
(a)           Each of Trust III, Trust IV and RPPC agrees to waive Sections 9
and 18 of the Amended and Restated Agreement of Limited Partnership of Ridgewood
Providence Power Partners, L.P., dated as of April 1, 1996 and each of Trust III
and Trust IV shall be permitted to transfer their RPPP Interests to RILG,
pursuant to the Transfer and Assignment of Interests attached hereto as Exhibit
B, without such transfer resulting in the dissolution of RPPP.
 
(b)           Each of Trust III, Trust IV and RMC agrees to waive Sections 8.01
and 8.05 of the Limited Liability Company Agreement of Rhode Island Gas
Management LLC dated as of March 4, 2002 in order to permit the transfer and
assumption of the RIGM Interests pursuant to the Transfer and Assignment of
Interests attached hereto as Exhibit B.
 
5.           Merger of RIGM.  RIGM shall merge with and into RILG on or promptly
after the transfer of the RIGM Interests to RILG, and all of RIGM’s membership
interests in RGS, its wholly-owned subsidiary, shall be transferred to RILG in
accordance with the Agreement and Plan of Merger attached hereto as Exhibit E.
 
6.           Addition of New Members and Partners.
 
(a)           Each of the Parties agrees, to the extent required, to the
addition of RILG as a Member or Limited Partner, as appropriate, in RPPP, RRIG,
RIGM and, upon the merger of RIGM into RILG, RGS.
 
(b)           RMC, as Manager of RIGM, hereby agrees that RILG has satisfied all
conditions of its admission pursuant to Sections 2.02 and 8.02 of the RIGM LLC
Agreement.
 
7.           Allocation of Expenses.
 
(a)           The Parties agree that all expenses incurred, and any expenses
previously paid, by any of them or by the Managing Shareholder related to the
transactions described in this Agreement, including but not limited to
investment banking fees, expert and advisor fees, accountants’ fees, legal fees
and shareholder solicitation expenses, shall be allocated to and paid or
reimbursed by the Contributing Parties according to the percentages set forth in
Exhibit A.
 
-3-

--------------------------------------------------------------------------------


 
(b)           The Managing Shareholder is hereby authorized to allocate among
the Contributing Parties such other obligations related to the transactions
described in this Agreement as shall be necessary or appropriate in its sole
discretion but in good faith.  The Managing Shareholder’s determination shall be
binding on the Parties in the absence of manifest error.  The Managing
Shareholder shall allocate such obligations among the Contributing Parties
according to the percentages set forth in Exhibit A unless the Managing
Shareholder determines the facts and circumstances dictate otherwise in its
reasonable determination.
 
8.           Entire Agreement.  This Agreement and the Exhibits attached hereto
set forth the entire understanding of the Parties and supersede any and all
prior agreements, arrangements, and understandings relating to the subject
matter hereof.  No representation, promise, inducement, or statement of intent
has been made by any party which is not embodied in this Agreement or the
Exhibits attached hereto, and no party shall be bound by or liable for any
alleged representation, promise, inducement, or statement of intention not
embodied herein.
 
9.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the state of Delaware, without regard to its
conflict of law principles.
 
10.         Further Assurances.  At any time and from time to time after the
date hereof, at the reasonable request of a Party, the other Parties shall
execute and deliver such agreements, certificates, undertakings, documents and
instruments, to make such filings and registrations and to take such further
action as the Parties reasonably deem useful or required to accomplish the
purposes of this Agreement.
 
11.         Miscellaneous.  This Agreement shall not be amended or modified
except by a writing signed by all parties hereto.  It may be executed in one or
more counterpart copies, each of which shall be deemed an original, but all of
which shall constitute the same instrument.  Section headings used in this
Agreement are for convenience only and shall not affect the construction of this
Agreement.
 


 
[Remainder of Page Intentionally Left Blank]
 
 
 
-4-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
on their behalf as of the date first set forth above.
 

RIDGEWOOD OLINDA, LLC  
RIDGEWOOD ELECTRIC POWER TRUST III
  By:  Ridgewood Management Corporation, its Manager   By:  Ridgewood Renewable
Power LLC               By:  /s/ Randall D. Holmes   By:  /s/ Randall D. Holmes
  Name:
Randall D. Holmes
  Name: 
Randall D. Holmes
  Title:  
President and Chief Executive Officer
  Title:  
President and Chief Executive Officer
 

 

RIDGEWOOD ELECTRIC POWER TRUST IV  
RIDGEWOOD POWER B FUND/PROVIDENCE EXPANSION
  By:  Ridgewood Renewable Power LLC   By:  Ridgewood Renewable Power LLC      
                  By:  /s/ Randall D. Holmes   By:  /s/ Randall D. Holmes  
Name:
Randall D. Holmes
  Name: 
Randall D. Holmes
  Title:  
President and Chief Executive Officer
  Title:  
President and Chief Executive Officer
 

 
RIDGEWOOD PROVIDENCE POWER CORPORATION
 
RHODE ISLAND LFG GENCO, LLC
          By:  Ridgewood Renewable Power LLC                           By:  /s/
Randall D. Holmes   By:  /s/ Randall D. Holmes   Name:
Randall D. Holmes
  Name: 
Randall D. Holmes
  Title:  
President and Chief Executive Officer
  Title:  
President and Chief Executive Officer
 

 
RIDGEWOOD MANAGEMENT CORPORATION 
 
RHODE ISLAND GAS MANAGEMENT LLC
          By:  Ridgewood Management Corporation, its Manager   By:  /s/ Randall
D. Holmes           Name:
Randall D. Holmes
  By:  /s/ Randall D. Holmes   Title:  
President and Chief Executive Officer
  Name: 
Randall D. Holmes
   
 
  Title:  
President and Chief Executive Officer
 

 
RIDGEWOOD RENEWABLE POWER LLC,
     
solely in its capacity as Managing Shareholder
                    By:  /s/ Randall D. Holmes         Name:
Randall D. Holmes
   
  
  Title:  
President and Chief Executive Officer
   
 
 

 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
  RILG INTERESTS
 


 
Member
Percent of Membership
Interests and Economic
Interests in RILG
 
Olinda
6.7800%
 
Trust III
19.5636%
 
Trust IV
35.2364%
 
B Fund
38.4200%
 



 
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
TRANSFER AND ASSIGNMENT OF INTERESTS




THIS TRANSFER AND ASSIGNMENT OF INTERESTS (this “Assignment”) is made as of
November 17, 2008, by and among Ridgewood Electric Power Trust III, a Delaware
business trust (“Trust III”), Ridgewood Electric Power Trust IV, a Delaware
business trust (“Trust IV”) and Rhode Island LFG Genco, LLC, a Delaware limited
liability company (“RILG”).  Trust III, Trust IV and RILG may be referred to
herein as the “Parties” and individually as a “Party.”  Capitalized terms used
but not defined in this Assignment shall have the meanings ascribed to such
terms in the Contribution Agreement, dated as of November 17, 2008 (the
“Agreement”), by and among Trust III, Trust IV and RILG among others.


RECITALS


WHEREAS, pursuant to the Agreement, Trust III and Trust IV have agreed to
transfer, convey and assign their respective RPPP Interests and RIGM Interests
to RILG and RILG has agreed to accept the contribution of such Interests from
Trust III and Trust IV, all as more fully described in the Agreement; and


WHEREAS, pursuant to the Agreement, the Parties have agreed to enter into this
Assignment.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:


1.           Trust III and Trust IV hereby transfer, convey and assign to RILG
each of Trust III’s and Trust IV’s right, title and interest, however evidenced
or possessed, in and to the RPPP Interests and the RIGM Interests, including
without limitation all of their rights, title and interest in, to and under the
Amended and Restated Agreement of Limited Partnership of Ridgewood Providence
Power Partners, L.P., dated as of April 1, 1996 (the “Limited Partnership
Agreement”) and the Limited Liability Company Agreement of Rhode Island Gas
Management LLC dated as of March 4, 2002 (the “RIGM LLC Agreement”), in exchange
for the membership and economic interests in RILG as set forth in Exhibit A of
the Agreement.


2.           RILG acknowledges and accepts the contribution of the Interests and
does hereby assume all of Trust III’s and Trust IV’s obligations and liabilities
arising from or related to the Interests arising or accruing from and after the
date hereof, including without limitation those obligations and liabilities
arising under the Limited Partnership Agreement and the RIGM LLC Agreement, and
RILG agrees to become the sole limited partner of RPPP and the sole member of
RIGM.


3.           This Assignment shall be governed by the laws of the State of
Delaware, without regard to its conflict of law principles.
 

--------------------------------------------------------------------------------


 
4.           This Assignment may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.




[Remainder of this page intentionally left blank]
 
 
 
 
 
 
-8-

--------------------------------------------------------------------------------


 
    IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Assignment as of the day and year first written above.
 

RIDGEWOOD ELECTRIC POWER TRUST III  
RIDGEWOOD ELECTRIC POWER TRUST IV
  By:  Ridgewood Renewable Power LLC   By:  Ridgewood Renewable Power LLC      
                                  By:      By:        
Randall D. Holmes
  Name: 
Randall D. Holmes
    
President and Chief Executive Officer
  Title:  
President and Chief Executive Officer
 

 
RHODE ISLAND LFG GENCO, LLC
 
  
  By:  Ridgewood Renewable Power LLC                                            
    By:                
Randall D. Holmes
    
  
    
President and Chief Executive Officer
    
  
 

 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C-1
 
STOCK POWER
 
 
FOR VALUE RECEIVED, Ridgewood Electric Power Trust III hereby sells, assigns and
transfers unto Rhode Island LFG Genco, LLC, 356.86 shares of the common stock
without par value of Ridgewood Providence Power Corporation (the “Corporation”)
standing in its name of said Corporation represented by Certificate No. 5, and
does hereby irrevocably constitute and appoint Rhode Island LFG Genco, LLC
attorney-in-fact to transfer the said stock on the books of said Corporation
with full power of substitution in the premises.
 
 

Dated: November 17, 2008                   RIDGEWOOD ELECTRIC POWER TRUST III  
          By:  Ridgewood Renewable Power LLC                    
By:
      Name: Randall D. Holmes     Title:  President and Chief Executive Officer
         

 
In the presence of:
 
 
                                                                                      

 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C-2
 
STOCK POWER
 
 
FOR VALUE RECEIVED, Ridgewood Electric Power Trust IV hereby sells, assigns and
transfers unto Rhode Island LFG Genco, LLC, 643.14 shares of the common stock
without par value of Ridgewood Providence Power Corporation (the “Corporation”)
standing in its name of said Corporation represented by Certificate No. 3, and
does hereby irrevocably constitute and appoint Rhode Island LFG Genco, LLC
attorney-in-fact to transfer the said stock on the books of said Corporation
with full power of substitution in the premises.
 
 

Dated: November 17, 2008                   RIDGEWOOD ELECTRIC POWER TRUST IV    
        By:  Ridgewood Renewable Power LLC                    
By:
      Name: Randall D. Holmes     Title:  President and Chief Executive Officer
         

 
In the presence of:
 
 
                                                                                      
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT D


TRANSFER AND ASSIGNMENT OF INTERESTS




THIS TRANSFER AND ASSIGNMENT OF INTERESTS (this “Assignment”) is made as of
November 17, 2008, by and among Ridgewood Olinda LLC, a Delaware limited
liability company (“Olinda”), Ridgewood Power B Fund/Providence Expansion, a
Delaware business trust (“B Fund”) and Rhode Island LFG Genco, LLC, a Delaware
limited liability company (“RILG”).  Olinda, B Fund and RILG may be referred to
herein as the “Parties” and individually as a “Party.”  Capitalized terms used
but not defined in this Assignment shall have the meanings ascribed to such
terms in the Contribution Agreement, dated as of November 17, 2008 (the
“Agreement”), by and among Olinda, B Fund and RILG among others.


RECITALS


WHEREAS, pursuant to the Agreement, Olinda and B Fund have agreed to transfer,
convey and assign their respective RRIG Interests to RILG and RILG has agreed to
accept the contribution of such RRIG Interests from Olinda and B Fund, all as
more fully described in the Agreement; and


WHEREAS, pursuant to the Agreement, the Parties have agreed to enter into this
Assignment.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:


1.           Olinda and B Fund hereby transfer, convey and assign to RILG each
of Olinda’s and B Fund’s right, title and interest, however evidenced or
possessed, in and to the RRIG Interests, including without limitation all of
their rights, title and interest in, to and under the Amended and Restated
Limited Liability Company Agreement of Ridgewood Rhode Island Generation LLC,
dated as of January 1, 2005 (the “RRIG LLC Agreement”), in exchange for the
membership and economic interests in RILG as set forth in Exhibit A of the
Agreement.


2.           RILG acknowledges and accepts the contribution of the RRIG
Interests and does hereby assume all of Olinda’s and B Fund’s obligations and
liabilities arising from or related to the RRIG Interests arising or accruing
from and after the date hereof, including without limitation those obligations
and liabilities arising under the RRIG LLC Agreement, and RILG agrees to become
the sole member of RRIG.


3.           This Assignment shall be governed by the laws of the State of
Delaware, without regard to its conflict of law principles.


4.           This Assignment may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Assignment as of the day and year first written above.
 
 

RIDGEWOOD OLINDA, LLC  
RIDGEWOOD POWER B FUND/PROVIDENCE EXPANSION
  By: 
Ridgewood Management Corporation, its Manager
  By:  Ridgewood Renewable Power LLC                            By:      By:   
   
Randall D. Holmes
  Name: 
Randall D. Holmes
   
President and Chief Executive Officer
  Title:  
President and Chief Executive Officer
 

 
RHODE ISLAND LFG GENCO, LLC
 
  
  By:  Ridgewood Renewable Power LLC                                    By:     
          
Randall D. Holmes
    
  
   
President and Chief Executive Officer
    
  
 

 
 
 
-13-

--------------------------------------------------------------------------------


 
EXHIBIT E


AGREEMENT AND PLAN OF MERGER
 
THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of November 17,
2008, by and between Rhode Island LFG Genco, LLC, a Delaware limited liability
company (“RILG”), and Rhode Island Gas Management LLC, a Delaware limited
liability company (“RIGM”) (RILG and RIGM  are sometimes referred to
collectively as the “Constituent Companies”).
 
W I T N E S S E T H :
 
WHEREAS, RILG and RIGM are duly organized and existing under the laws of the
State of Delaware; and
 
WHEREAS, the Members of RILG and the sole Member of RIGM deem it desirable that
RIGM be merged with and into RILG and that RILG be the surviving company, on the
terms and conditions herein provided; and
 
WHEREAS, the Members of RILG and the sole Member of RIGM have approved this
Agreement.
 
NOW, THEREFORE, in consideration of the recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties intending to be legally bound agree as follows:
 
Section 1
Terms and Conditions
 
1.1           On the Effective Date (as hereinafter defined), RIGM shall be
merged with and into RILG (the “Merger”), and the separate existence of RIGM
shall thereupon cease in accordance with the applicable provisions of the
Delaware Limited Liability Company Act (the “Delaware LLC Act”).  RILG shall be
the surviving company of the Merger (the “Surviving Company”) and will continue
to be governed by the laws of the State of Delaware, and the separate existence
of RILG and all of its rights, privileges, immunities, powers and franchises
will continue unaffected by the Merger.  The Merger will have the effects
specified in the Delaware LLC Act.
 
1.2           On the Effective Date:
 
(a)           All of the membership interests of RIGM issued and outstanding
immediately prior to the Effective Date shall be canceled and retired, without
any conversion thereof and no payment or distribution shall be made with respect
thereto.
 
(b)           The Surviving Company shall acquire all of the assets and assume
all of the liabilities and obligations of RIGM, and the Surviving Company shall
thereafter possess all of the rights, privileges, powers and franchises and be
subject to all of the restrictions, disabilities and duties of each of the
Constituent Companies, and all property belonging to each of the Constituent
Companies shall be vested in the Surviving Company without further act or deed,
and all debts, liabilities and duties of the respective Constituent Companies
shall thenceforth attach to the Surviving Company by operation of law, all in
the manner and to the fullest extent provided by the Delaware LLC Act.
 

--------------------------------------------------------------------------------


 
(c)           The Members of RILG shall, on and after the Effective Date, be the
Members of the Surviving Company until their respective successors are duly
elected or appointed and qualified in the manner provided in the Limited
Liability Company Agreement of the Surviving Company or as may be otherwise
provided by law.
 
Section 2
Representations and Warranties
 
2.1           RILG represents and warrants to RIGM as of the date hereof and as
of the Effective Date as follows:
 
(a)           Existence and Power.  RILG (a) is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and (b) has all necessary corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
 
(b)           Authorization; Binding Effect.  The execution and delivery by RILG
of this Agreement, the performance by RILG of its obligations under this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary member action on the part of RILG.
 
(c)           Interests.  All of the outstanding membership interests of RILG
are owned, beneficially and of record, by Ridgewood Olinda, LLC, Ridgewood
Electric Power Trust III, Ridgewood Electric Power Trust IV and Ridgewood Power
B Fund/Providence Expansion.  Each Member has authorized the merger of RIGM into
RILG.
 
2.2           RIGM hereby represents and warrants to RILG as of the date hereof
and as of the Effective Date as follows:
 
(a)           Existence and Power.  RIGM (a) is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and (b) has all necessary power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
perform its obligations under this Agreement.
 
(b)           Authorization; Binding Effect.  The execution and delivery by RIGM
of this Agreement, the performance by RIGM of its obligations under this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary member action on the part of RIGM.
 
(c)           Interests.  All of the outstanding membership interests of RIGM
are owned, beneficially and of record, by RILG.  Such member has authorized the
merger of RIGM into RILG.
 
-15-

--------------------------------------------------------------------------------


 
Section 3
Effective Date
 
3.1           If this Agreement is not terminated as contemplated by Section 6.2
hereof, a certificate of merger, executed in accordance with the laws of the
State of Delaware, shall be filed with the Secretary of State of the State of
Delaware as provided in Section 18-209 of the Delaware LLC Act (the “Delaware
Certificate of Merger”).
 
3.2           The Merger shall become effective in the State of Delaware as
of 11:59 p.m., Eastern Daylight Time, on November 17, 2008 (such time and date
being herein referred to as the “Effective Date”).
 
Section 4
Covenants and Agreements
 
Each of the Constituent Companies covenants and agrees that it shall cause to be
executed, filed and recorded any other document or documents prescribed by the
laws of the State of Delaware, and that each Constituent Company shall cause to
be performed all necessary acts therein and elsewhere, to effectuate the Merger.
 
Section 5
Limited Liability Company Agreement
 
5.1           The Limited Liability Company Agreement of RILG in the form
attached hereto as Exhibit A shall be the Amended and Restated Limited Liability
Company Agreement of the Surviving Company, until amended in accordance with the
provisions thereof and of applicable law.
 
Section 6
Amendment and Termination
 
6.1           At any time prior to the filing of the Delaware Certificate of
Merger with the Secretary of State of the State of Delaware, this Agreement may
be amended by the Constituent Companies by a signed written instrument approved
by the Members of RILG and the sole Member of RIGM.
 
6.2           At any time prior to the filing of the Delaware Certificate of
Merger with the Secretary of State of the State of Delaware, this Agreement may
be terminated and abandoned by the Constituent Companies by a signed written
instrument approved by the Member of RILG and the sole Member of RIGM.
 
Section 7
Miscellaneous
 
7.1           Notices.  All notices, requests, demands and other communications
to any party or given under this Agreement shall be in writing and delivered
personally, by overnight delivery or courier, by certified mail, return receipt
requested to the parties as follows:
 
-16-

--------------------------------------------------------------------------------


 
Rhode Island LFG Genco, LLC
c/o Ridgewood Renewable Power LLC, Manager
947 Linwood Avenue
Ridgewood, New Jersey 07450
Attn: General Counsel


All notices, requests, demands and other communications will be deemed delivered
when actually received.
 
7.2           Amendment of Agreement.  This Agreement may not be amended,
modified or waived except in accordance with Section 6.1.
 
7.3           Governing Law.  This Agreement will be governed by, and construed
in accordance with the laws of, and the decisions of the courts of, the State of
Delaware, applicable to contracts executed in and to be performed entirely
within that state, without reference to conflicts of laws provisions.
 
7.4           Further Assurances.  In order to carry out more effectively the
purposes of this Agreement, promptly upon the reasonable request by RILG or
RIGM, the parties hereto shall (a) correct any defect or error that may be
discovered in this Agreement or in the execution, delivery, acknowledgment or
recordation of this Agreement, and (b) execute, acknowledge, deliver, record,
file and register, any and all such further acts, conveyances, assignments,
financing statements and continuations, notices of assignment, transfers,
certificates, assurances and other instruments, in each case, as such requesting
party may require from time to time.
 
[Signature Page Follows.]
 
 
-17-

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, RILG and RIGM have each caused this Agreement to be executed
by its duly authorized representative, all as of the date first written above.
 

 
RHODE ISLAND LFG GENCO, LLC
    By:  Ridgewood Renewable Power LLC, its Manager                      By:   
 
 
 
Randall D. Holmes
 
  
 
President and Chief Executive Officer
 

 
 
 

 
RHODE ISLAND GAS MANAGEMENT LLC
    By:  Ridgewood Management Corporation, its Manager                      By: 
   
 
 
Randall D. Holmes
 
 
 
President and Chief Executive Officer
 

 
 
 
 
 
 
Signature Page to Agreement and Plan of Merger

--------------------------------------------------------------------------------


 
EXHIBIT A


Amended and Restated Limited Liability Company Agreement


Attached as Exhibit 10.2 in this Current Report
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------